DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 12/31/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “information acquisition module, configured to acquire”; “a sub-path generation module, configured to generate”; “a collision detection module, configured to perform a collision detection”; “a sub-path search module, configured to perform a sub-path search”; “and a local path generation module, configured to obtain a local path”; “a memory, configured to store a program;” “a processor, configured to execute the program for…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured” coupled with functional language “to”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 – 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure in at least paras: 0126 – 0129, 0141, 0142 - 0144 of the specification 
Additionally, the Examiner uses the known definition of a module in technology as:
A module is a software component or part of a program that contains one or more routines. One or more independently developed modules make up a program. An enterprise-level software application may contain several different modules, and each module serves unique and separate business operations.
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 20170124476) in view of Hamada (US 20190086226).
	
Claim 1, Levinson discloses a path planning method for autonomous driving, comprising the following steps:
obtaining environment perception information and vehicle positioning and navigation information, wherein the environment perception information comprises obstacle information, roadside information and lane line information, and the vehicle positioning and navigation information comprises vehicle pose and target route [see at least p0056, p0063,  p0064, p0065, p0070, p0142 and Figs 1, 36; and                                                      autonomous vehicle 130 and/or autonomous vehicle controller 147, as well as their components, can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive; Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. 
 For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label); Further, the autonomous vehicle 3630a may be autonomously navigating a road surface in a region 3624 of the road network 3650 in a direction of travel along a lane of the road surface generally indicated by arrow 3632, for example. Sensor system 3670 of vehicle 3630a may detect objects on or proximate the road surface and sensor data indicative of those objects may be processed and classified by one or more systems (e.g., a perception system and/or planner system) of the autonomous vehicle 3630a, for example. In the region 3624, the environment external to the autonomous vehicle 3630a may include but is not limited to the following detected objects (e.g., based on processed sensor data): a building 3602; a road surface 3623; lane marker 3625; curbs 3627 and 3629; a pedestrian cross-walk A, pedestrians 3620, a stop sign B; an un-classified region C; and pedestrians 3622. The pedestrian cross-walk A may be detected and classified as a pedestrian cross-walk due to markings (e.g., paint, reflector studs, lights) on the road surface 3623];
performing a sub-path generation according to the environment perception information and the vehicle positioning and navigation information, to obtain candidate
 sub-paths that meet vehicle constraints [see p0070, p0071 and Fig 4 -                               Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting.  Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination]; 

performing a collision detection on the candidate sub-paths that meet the vehicle constraints, to obtain collision-free candidate sub-paths [see p0071 - Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination]; 
and obtaining a local path of a vehicle according to a result of the sub-path search [see at least p0059, p0069 and Fig 4 - a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event].
Levinson does not specifically disclose performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm.
However, Hamada discloses the route search unit 21 acquires destination information indicating a destination input by the input device 36 through the display interface 15. The route search unit 21 may also acquire destination information from the navigation device 34.
The route search unit 21 acquires positional information of the vehicle 100 measured and obtained by the positioning device 32 through the communication interface 14. Then, the route search unit 21 sets a position indicated by the positional information as a reference position and searches for a route from the reference position to the destination indicated by the destination information acquired in Step S11 to generate route information indicating the searched route. As a method of searching for the route, existing methods such as Dijkstra's algorithm and A* search algorithm may be used. The route is searched for based on any of indexes such as time, distance, fuel consumption and comfort [p0085 – p0088].



Therefore, it would have been obvious to modify Levinson to include performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm, in order to produce path planning approaches that search for a suitable path in the search space need to be fast enough to provide path planning on a timescale that allows the autonomous vehicle to adequately respond rapidly to the changing environment.


Claim 9, Levinson discloses a path planning system for autonomous driving, comprising:
an information acquisition module, configured to acquire environment perception information and vehicle positioning and navigation information, wherein the environment perception information comprises obstacle information, roadside information and lane line information, and the vehicle positioning and navigation information comprises vehicle pose and target route [see at least p0056, p0063,  p0064, p0065, p0070, p0142 and Figs 1, 36; and autonomous vehicle 130 and/or autonomous vehicle controller 147, as well as their components, can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive; Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. 
 For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label); Further, the autonomous vehicle 3630a may be autonomously navigating a road surface in a region 3624 of the road network 3650 in a direction of travel along a lane of the road surface generally indicated by arrow 3632, for example. Sensor system 3670 of vehicle 3630a may detect objects on or proximate the road surface and sensor data indicative of those objects may be processed and classified by one or more systems (e.g., a perception system and/or planner system) of the autonomous vehicle 3630a, for example. In the region 3624, the environment external to the autonomous vehicle 3630a may include but is not limited to the following detected objects (e.g., based on processed sensor data): a building 3602; a road surface 3623; lane marker 3625; curbs 3627 and 3629; a pedestrian cross-walk A, pedestrians 3620, a stop sign B; an un-classified region C; and pedestrians 3622. The pedestrian cross-walk A may be detected and classified as a pedestrian cross-walk due to markings (e.g., paint, reflector studs, lights) on the road surface 3623];

a sub-path generation module, configured to generate sub-paths according to the environment perception information and the vehicle positioning and navigation information, to obtain candidate sub-paths that meet vehicle constraints [see p0070, p0071 and Fig 4 - perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting.  Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination]; 


a collision detection module, configured to perform a collision detection on the candidate sub-paths that meet the vehicle constraints, to obtain collision-free candidate sub-paths [see p0071 - Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination]; and 
a local path generation module, configured to obtain a local path of a vehicle according to a result of the sub-path search   [see at least p0059, p0069 and Fig 4 - a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event].




Levinson does not specifically disclose a sub-path search module, configured to perform a sub-path search on the collision-free candidate sub-paths by using an A * search algorithm.
However, Hamada discloses the route search unit 21 acquires destination information indicating a destination input by the input device 36 through the display interface 15. The route search unit 21 may also acquire destination information from the navigation device 34.
The route search unit 21 acquires positional information of the vehicle 100 measured and obtained by the positioning device 32 through the communication interface 14. Then, the route search unit 21 sets a position indicated by the positional information as a reference position and searches for a route from the reference position to the destination indicated by the destination information acquired in Step S11 to generate route information indicating the searched route. As a method of searching for the route, existing methods such as Dijkstra's algorithm and A* search algorithm may be used. The route is searched for based on any of indexes such as time, distance, fuel consumption and comfort [p0085 – p0088].


Therefore, it would have been obvious to modify Levinson to include a sub-path search module, configured to perform a sub-path search on the collision-free candidate sub-paths by using an A * search algorithm, in order to produce path planning approaches that search for a suitable path in the search space need to be fast enough to provide path planning on a timescale that allows the autonomous vehicle to adequately respond rapidly to the changing environment.



Claim 10, Levinson disclosing a path planning device for autonomous driving, wherein, comprising: a memory, configured to store a program; and a processor, configured to execute the program for [see p0128 - Computing platform 3300 includes a bus 3302 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 3304, system memory 3306 (e.g., RAM, etc.), storage device 3308 (e.g., ROM, etc.), an in-memory cache (which may be implemented in RAM 3306 or other portions of computing platform 3300), a communication interface 3313 (e.g., an Ethernet or wireless controller, a Bluetooth controller, NFC logic, etc.) to facilitate communications via a port on communication link 3321 to communicate, for example, with a computing device, including mobile computing and/or communication devices with processors. Processor 3304 can be implemented with one or more graphics processing units (“CPUs”), with one or more central processing units (“CPUs”), such as those manufactured by Intel® Corporation, or one or more virtual processors, as well as any combination of CPUs and virtual processors]:




obtaining environment perception information and vehicle positioning and navigation information, wherein the environment perception information comprises obstacle information, roadside information and lane line information, and the vehicle positioning and navigation information comprises vehicle pose and target route [see at least p0056, p0063,  p0064, p0065, p0070, p0142 and Figs 1, 36; and autonomous vehicle 130 and/or autonomous vehicle controller 147, as well as their components, can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive; Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. 
 For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label); Further, the autonomous vehicle 3630a may be autonomously navigating a road surface in a region 3624 of the road network 3650 in a direction of travel along a lane of the road surface generally indicated by arrow 3632, for example. Sensor system 3670 of vehicle 3630a may detect objects on or proximate the road surface and sensor data indicative of those objects may be processed and classified by one or more systems (e.g., a perception system and/or planner system) of the autonomous vehicle 3630a, for example. In the region 3624, the environment external to the autonomous vehicle 3630a may include but is not limited to the following detected objects (e.g., based on processed sensor data): a building 3602; a road surface 3623; lane marker 3625; curbs 3627 and 3629; a pedestrian cross-walk A, pedestrians 3620, a stop sign B; an un-classified region C; and pedestrians 3622. The pedestrian cross-walk A may be detected and classified as a pedestrian cross-walk due to markings (e.g., paint, reflector studs, lights) on the road surface 3623];

generating sub-paths according to the environment perception information and the vehicle positioning and navigation information, to obtain candidate sub-paths that meet
performing a collision detection on the candidate sub-paths that meet the vehicle constraints, to obtain collision-free candidate sub-paths [see p0070, p0071 and Fig 4 - perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting.  Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination];
and obtaining a local path of a vehicle according to a result of the sub-path search [see at least p0059, p0069 and Fig 4 - a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event].
Levinson does not specifically disclose performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm.
However, Hamada discloses the route search unit 21 acquires destination information indicating a destination input by the input device 36 through the display interface 15. The route search unit 21 may also acquire destination information from the navigation device 34.
The route search unit 21 acquires positional information of the vehicle 100 measured and obtained by the positioning device 32 through the communication interface 14. Then, the route search unit 21 sets a position indicated by the positional information as a reference position and searches for a route from the reference position to the destination indicated by the destination information acquired in Step S11 to generate route information indicating the searched route. As a method of searching for the route, existing methods such as Dijkstra's algorithm and A* search algorithm may be used. The route is searched for based on any of indexes such as time, distance, fuel consumption and comfort [see at least p0085 – p0088].


Therefore, it would have been obvious to modify Levinson to include performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm, in order to produce path planning approaches that search for a suitable path in the search space need to be fast enough to provide path planning on a timescale that allows the autonomous vehicle to adequately respond rapidly to the changing environment.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 20170124476) in view of Hamada (US 20190086226) and GUPTA (US 20170277192).

Claim 2, Levinson as modified discloses the path planning method for autonomous driving according to claim 1, but does not specifically disclose wherein the step of performing a sub-path generation according to the environment perception information and the vehicle positioning and navigation information, to obtain candidate sub-paths that meet vehicle constraints, is specifically as follows: according to the environment perception information and the vehicle positioning and navigation information, obtaining a set of sub-paths corresponding to a set of discrete curvatures k by using a control variate method, wherein k=1/r, and the curvatures k meet the following constraint: -km≤ ki ≤km, r is a turning radius corresponding to a path, ki, is the ith curvature in the set of discrete curvatures, and km is a given maximum curvature.


However, Gupta discloses trajectory planning for autonomous vehicles that provides passenger comfort by controlling jerk while stopping for unexpected obstacles [see p0003].  Further, method 400 that may be utilized by an example aspect of the trajectory planning system 110 (FIG. 1) for segmenting a subpath is illustrated. The method 400 may be performed by the trajectory planner 134. In block 410, the method 400 may include calculating acceleration and jerk parameter ceilings for points of the subpath. The ceiling calculation may be a minimax problem. Each of the scalers in b, a.sub.m, and j.sub.m may be a minimum of several maxima computed from a set of applicable constraints for points on the subpath. For example, acceleration constraints may include a set of limits derived from friction coefficients at every point along the subpath; the method 400 may include determining clusters of points having similar parameters. Various known clustering algorithms may be used. For example, a simple univariate heuristic may be used to identify curves in the roadway using the speed ceiling (SL). Each time that v.sub.m,k<SL becomes true, a curve is beginning, and a segment boundary may be drawn. Each time that v.sub.m,k=SL is once again true, the current curve has ended, and another segment boundary may be drawn.
In block 430, the method 400 may include consolidating a cluster of points to determine parameters for the segment. The minimum scalar across all constituent points within the segment may be selected to prevent violation of any constraint. Straight portions of the subpath may have a v.sub.m equal to the legal speed limit, and in curved portions, the v.sub.m may be set to the value required to obtain α.sub.B,y.sup.max for the entirety of the curve [see Fig 4 and p0059].

Therefore, it would have been obvious to modify Levinson as modified to include wherein the step of performing a sub-path generation according to the environment perception information and the vehicle positioning and navigation information, to obtain candidate sub-paths that meet vehicle constraints, is specifically as follows: according to the environment perception information and the vehicle positioning and navigation information, obtaining a set of sub-paths corresponding to a set of discrete curvatures k by using a control variate method, wherein k=1/r, and the curvatures k meet the following constraint: -km≤ ki ≤km, r is a turning radius corresponding to a path, ki, is the ith curvature in the set of discrete curvatures, and km is a given maximum curvature, providing a path planning system which can determine a sub-path quickly and safely by registering its speed, turning on a curve and providing that the sub-path is traveled safely for the passengers. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 20170124476) in view of Hamada (US 20190086226) and Giurgiu (US 20170277716). 

Claim 3, Levinson as modified discloses the path planning method for autonomous driving according to claim 1, but does not specifically disclose wherein the step of performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm is specifically comprises: calculating a value of an evaluation function of each sub-path in the collision-free candidate sub-paths, wherein an evaluation factor of the evaluation function of the sub-path comprises any one of a lateral acceleration, a curvature, a curvature change, a cumulative distance, a difference between an endpoint heading angle and a target heading angle of the sub-path, and a heuristic distance, which correspond to the sub-path, or any combination thereof, according to the calculated values of the evaluation function and using the A * search algorithm, finding information on a sub-path with an optimal value of the evaluation function and a corresponding parent path from the collision-free candidate sub-paths; and outputting the information on the sub-path with the optimal value of the evaluation function and the corresponding parent path as a result of the sub-path search.
However,  Giurgiu discloses an apparatus includes a sensor, a position detector, a vehicle database, and a controller. The sensor is configured to receive sensor data indicative of a road object. The position detector is configured to determine a geographic position associated with the road object. The vehicle database includes a confidence level associated with the road object. The controller is configured to compare the geographic position of the road object to the vehicle database and discard the data inactive of the road object in response to the confidence level. The mobile device 122 may be integrated in the vehicle 124, which may include assisted driving vehicles such as autonomous vehicles, highly assisted driving (HAD), and advanced driving assistance systems (ADAS). Any of these assisted driving systems may be incorporated into mobile device 122. Alternatively, an assisted driving device may be included in the vehicle. The assisted driving device may include memory, a processor, and systems to communicate with the mobile device 122. The mobile device 122 may plan a route through a road system, or modify a current route through a road system based on the matched probe data. The route may extend from a current position of the mobile device or an origin to a destination through the road segment matched with the probe data. Possible routes may be calculated based on a Dijkstra method, an A-star algorithm or search, and/or other route exploration or calculation algorithms that may be modified to take into consideration assigned cost values of the underlying road segments. Various other aspects, such as distance, non-navigable areas, and/or restrictions, may be considered in addition to the cost to determine an optimum route [see at least p0077 – 0082].
Therefore, it would have been obvious to modify Levinson as modified to include wherein the step of performing a sub-path search on the collision-free candidate sub-paths by using an A* search algorithm is specifically comprises: calculating a value of an evaluation function of each sub-path in the collision-free candidate sub-paths, wherein an evaluation factor of the evaluation function of the sub-path comprises any one of a lateral acceleration, a curvature, a curvature change, a cumulative distance, a difference between an endpoint heading angle and a target heading angle of the sub-path, and a heuristic distance, which correspond to the sub-path, or any combination thereof, according to the calculated values of the evaluation function and using the A * search algorithm, finding information on a sub-path with an optimal value of the evaluation function and a corresponding parent path from the collision-free candidate sub-paths; and outputting the information on the sub-path with the optimal value of the evaluation function and the corresponding parent path as a result of the sub-path search, providing a method to determine an optimum route to travel along a road network from an origin location to a destination location in a geographic region in a safe and efficient manner. 


Allowable Subject Matter
Claims 4 - 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664